Mr. Justice Dibell delivered the opinion of the court. 3. Cbimihal law, § 305*—when instruction as to contradiction of defendant’s testimony by other xoitnesses erroneous. An instruction that the jury may take into consideration the fact, if such is a fact, that defendant has been contradicted by other witnesses, held erroneous as not being made to apply to other witnesses who were contradicted. 4. Cbimlnal law, § 309*—when instruction on reasonable doubt improver. An instruction given for the People, relating to the subject of reasonable doubt, was a stock instruction often approved, except that there was inserted therein the following: “To acquit under the influence of doubts unreasonably created from whatever cause is a virtual violation of the juror’s oath, and an offense of great magnitude against the interests of society,” held improper as being an effort to frighten or drive the jury to a conviction.